In an action for libel, defendant appeals from a judgment of the Supreme Court, Bangs County, entered June 20, 1973, in favor of plaintiff, upon a jury verdict of $15,000. Judgment reversed, on the law and in the interests of justice, and new trial granted, with costs to abide the event. The questions of fact have not been considered. The basis of the action is that defendant, a liquor wholesaler, published, pursuant to subdivision 5 of section 101-aa of the Alcoholic Beverage Control Law, a notice that plaintiff, the owner of a bar, was in default of payment for liquor, although he had not ordered the liquor from defendant. It was error for the trial court to charge the jury that it was libel per se to make a statement about a person which injures his financial standing and business credit. The court should have charged the jury on the subject of qualified privilege.. Hopkins, Acting P. J., Martuseello, Latham, Christ and Brennan, JJ., concur.